Citation Nr: 0022360	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for left knee and 
bilateral hip disorders, claimed as secondary to the service-
connected right knee disability.  

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to the service-connected right knee 
disability.  

3.  Entitlement to an increased rating for the service-
connected residuals of patellectomy of the right knee, 
currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to August 
1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for a back 
disorder, as secondary to the service-connected right knee 
disability, is plausible and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection a back condition, as secondary to the service-
connected right knee disability.  38 U.S.C.A. §§ 1131, 
5107(a), 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 
3.307, 3.309 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  

When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  

The veteran asserts that her current back disability is 
caused by her service-connected right knee disability.  The 
evidence of record includes the April 1999 opinion of a VA 
examiner who stated that the veteran's low back pain might or 
might not be due to the right knee disability.  

In a subsequent October 1999 examination report, the examiner 
stated that the veteran's low back pain was most likely 
related to intersacral meningocele of the S1 radiculopathy 
and that it was less likely related to the right knee 
condition.  

The VA examiner's statements are competent evidence 
suggesting that the service-connected right knee disability 
might have aggravated the nonservice-connected back 
condition.  This would entitle her to compensation for the 
degree of disability over and above the degree of disability 
existing prior to aggravation.  

Accordingly, the Board finds that the veteran's claim of 
secondary service connection for a back disorder is well 
grounded.  



ORDER

As a well-grounded claim of service connection for a back 
disorder, as secondary to the service-connected right knee 
disability has been presented, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review by the RO of the well-grounded claim of 
service connection for a back disorder, as secondary to the 
service-connected right knee disability, is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard, including 
the performance of a VA examination to determine the nature 
and likely etiology of the claimed back disorder.  

The veteran also asserts that she currently suffers left knee 
and bilateral hip disability due the service-connected right 
knee disability.  However, these assertions alone cannot be 
probative because the veteran, as a layperson, is not 
competent to proffer an opinion regarding the etiology of 
these claimed disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus. the veteran must be provided an 
opportunity to provide all medical evidence to support her 
assertions regarding the claimed disabilities.  See 38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Service connection is currently in effect for residuals of 
patellectomy of the right knee with marked muscle atrophy, 
joint laxity, instability and with limitation in flexion, 
rated as 30 percent disabling under the provisions of 
Diagnostic Codes 5314-5257.

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Office of General Counsel of VA has explained that, per 
DeLuca, Diagnostic Codes involving disability ratings for 
limitation of motion of a part of the musculoskeletal system 
do not subsume sections 4.40 and 4.45. O.G.C. Prec. Op. 9-98 
(Aug. 14, 1998).  In applying sections 4.40, 4.45, and 4.59, 
rating personnel must consider the claimant's functional loss 
and clearly explain what role the claimant's assertions of 
pain played in the rating decision.  Id.; Smallwood v. Brown, 
10 Vet. App. 93, 99 (1997).

As such, the Board finds the most recent VA examination to be 
inadequate for evaluation purposes, because it does not 
include sufficient detail for rating the disability at issue; 
further examination should be conducted on remand.  38 C.F.R. 
§ 4.2 (1999).  In addition, any pertinent treatment records 
should be obtained for review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:
1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for the back, left knee and 
hip disabilities and for her service-
connected right knee disability since 
October 1999.  In addition, the RO should 
instruct the veteran to submit all 
medical evidence which tends to support 
her assertions that she currently suffers 
from left knee and bilateral hip 
disability due to the service-connected 
right knee disability.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
back disorder and to ascertain the 
current severity of the service-connected 
right knee disability.  All indicated 
tests, including x-rays and range of 
motion studies of the right knee, must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
the likelihood that the veteran has 
current back disability that was caused 
or aggravated by the service-connected 
right knee condition.  The examiner 
should fully describe the extent of any 
demonstrated aggravation.  With regard to 
the service-connected right knee 
disability, the examiner should state 
whether the veteran has any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected right knee disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of the 
right knee.  The examiner should also be 
requested to determine whether, and to 
what extent, both the right knee exhibits 
weakened movement, excess fatigability, 
incoordination, subluxation or 
instability.  A complete rationale for 
any opinion expressed must be provided.  
The examination report should be 
associated with the claims folder.  

3.  After undertaking any necessary 
development, the RO should review the 
veteran's claims.  Due consideration 
should be given to all pertinent laws and 
regulations, including the directives of 
DeLuca and the pertinent decisions of the 
General Counsel.  If any benefit sought 
on appeal is not granted, the veteran and 
her representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
action until she is further informed, but she may furnish 
additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 






directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

- 9 -
